The judgment of the Supreme Court was entered,
Per Curiam.
We think the Act of 1st April 1872, limiting the rate of taxation for city purposes in the Seventh Ward of the city of Williamsport and classifying lands subject to the tax is not inconsistent with the provisions of the Act of May 23d 1874, Pamph. L. 230, relating to cities, commonly called the “ Wallace law;” but can well stand with the latter. It affords a very just means of regulating taxation. The power to classify the subjects of taxation still remains under the new constitution: Kittanning Coal Co. v. Commonwealth, 29 P. F. Smith 100.
Judgment affirmed.